 


109 HR 3813 IH: Oversight of Vital Emergency Recovery Spending Enhancement and Enforcement Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3813 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish an Office of the Hurricane Katrina Recovery Chief Financial Officer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oversight of Vital Emergency Recovery Spending Enhancement and Enforcement Act of 2005. 
2.Definitions 
(a)Chief Financial OfficerThe term Chief Financial Officer means the Hurricane Katrina Recovery Chief Financial Officer. 
(b)OfficeThe term Office means the Office of the Hurricane Katrina Recovery Chief Financial Officer. 
3.Establishment and functions 
(a)EstablishmentThere is established within the Executive Office of the President, the Office of the Hurricane Katrina Recovery Chief Financial Officer. 
(b)Chief Financial Officer 
(1)AppointmentThe Hurricane Katrina Recovery Chief Financial Officer shall be the head of the Office. The Chief Financial Officer shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe Chief Financial Officer shall have the qualifications required under section 901(a)(3) of title 31, United States Code. 
(c)Functions 
(1)In generalThe Chief Financial Officer shall— 
(A)be responsible for the efficient and effective use of Federal funds in all activities relating to the recovery from Hurricane Katrina; 
(B)have all authorities and perform all functions of a Chief Financial Officer under section 902 of title 31, United States Code, with respect to all agencies and all Federal activities relating to the recovery from Hurricane Katrina in accordance with paragraph (2); and 
(C)strive to ensure that— 
(i)priority in the distribution of Federal relief funds is given to individuals and organizations most in need of financial assistance; and 
(ii)priority in the distribution of Federal reconstruction funds is given to business entities that are based in Louisiana, Mississippi, and Alabama or business entities that hire workers who resided in those States before August 29, 2005. 
(2)Coordination of agenciesIn the performance of the functions under paragraph (1)(B) by the Chief Financial Officer– 
(A)the President shall act as the head of the agency and the Chief Financial Officer shall have management and oversight of all agencies performing activities relating to the recovery from Hurricane Katrina for purposes of the application of section 902 of title 31, United States Code; and 
(B)the Chief Financial Officer shall coordinate and have management and oversight responsibilities of each applicable Chief Financial Officer in the performance of functions under section 902(a) (5) and (6) of title 31, United States Code, instead of performing such functions for each applicable agency. 
(3)Regular reports 
(A)In generalEvery month the Chief Financial Officer shall submit a financial report on the activities for which the Chief Financial Officer has management and oversight responsibilities to— 
(i)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(ii)the Committee on Homeland Security of the House of Representatives; 
(iii)the Committees on Appropriations of the Senate and House of Representatives; and 
(iv)the Committee on Government Reform of the House of Representatives. 
(B)ContentsEach report under this paragraph shall include— 
(i)the extent to which Federal relief funds have been given to individuals and organizations most in need of financial assistance; 
(ii)the extent to which Federal reconstruction funds have been made available to business entities that are based in Louisiana, Mississippi, or Alabama or business entities that hire workers who resided in those States before August 29, 2005; and 
(iii)the extent to which Federal agencies have made use of sole source or cost-plus contracts. 
(C)First reportThe first report under this paragraph shall be submitted for the first full month for which a Chief Financial Officer has been appointed. 
(d)Responsibilities of chief financial officersNothing in this Act shall be construed as to relieve the responsibilities of any Chief Financial Officer under section 902 of title 31, United States Code. 
(e)Availability of recordsUpon request to the Chief Financial Officer, the Office shall make the records of the Office available to the Inspector General of any Federal agency performing recovery activities relating to Hurricane Katrina for the purpose of performing the duties of that Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.). 
4.Reports of the government accountability officeThe Office shall provide quarterly reports to the committees specified in section 3(c) (3) (A) relating to all activities and expenses approved by the Office, including_ 
(1)the accuracy of reports submitted by the Chief Financial Officer to Congress; 
(2)the extent to which agencies performing activities relating to the recovery from Hurricane Katrina have made use of sole source or cost-plus contracts; 
(3)the appropriate use of Federal funds by State and local government agencies; 
(4)an analysis of whether Federal relief funds have been distributed to individuals and organizations most in need of financial assistance and Federal reconstruction funds have been made available to business entities that are based in Louisiana, Mississippi, and Alabama or business entities that hire workers who resided in those States before August 29, 2005; and 
(5)the extent to which waste, fraud, or abuse exist in the use of Federal funds relating to the recovery from Hurricane Katrina. 
5.Administrative and support services 
(a)In generalThe President shall provide administrative and support services (including office space) for the Office and the Chief Financial Officer. 
(b)PersonnelThe President shall provide for personnel for the Office through the detail of Federal employees. Any Federal employee may be detailed to the Office without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this Act. 
7.Termination of office 
(a)In generalThe Office and position of Chief Financial Officer shall terminate 1 year after the date of enactment of this Act. 
(b)ExtensionThe President may extend the date of termination under subsection (a) to any date occurring before 2 years after the date of enactment of this Act. 
 
